--------------------------------------------------------------------------------

STOCK OPTION CANCELLATION AGREEMENT

THIS AGREEMENT is made as of February 1, 2013

BETWEEN:

MANAS PETROLEUM CORPORATION, a corporation incorporated in the
State of Nevada with an address at Bahnhofstrasse 9, 6341 Baar, Switzerland

(the “Company”)

AND:

<>, a business person with an address at <>

(the “Holder”)

WHEREAS:

A.      The Company and the Holder are the parties to a stock option agreement
(the “Stock Option Agreement”), pursuant to which the Holder holds stock options
to purchase shares of common stock of the Company (each an “Option” and
collectively, the “Options”), all of which are as listed and described on
Schedule “A” hereto;

B.      As of the date of this Agreement, all of the Options remain unexercised;

C.      The parties hereto believe that it is in their collective best interest
to cancel the Options and terminate the Stock Option Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises
herein, the payment by the Company to the Holder of Ten Dollars ($10.00) cash in
hand paid, and for other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the parties hereto hereby
agree as follows:

1.      The Stock Option Agreement is hereby terminated and the Options are
hereby cancelled, all effective at the date of this Agreement.

2.      The Holder agrees to execute and/or cause to be delivered to the Company
such instruments and other documents, and shall take such other actions, as the
Company may reasonably request for the purpose of carrying out and giving effect
to the terms and intentions of this Agreement.

3.      The Holder acknowledges that:

  (a)

this Agreement was prepared by Clark Wilson LLP for the Company;

        (b)

Clark Wilson LLP received instructions from the Company and does not represent
the Holder;

        (c)

the Holder has been advised to obtain his, her or its own independent legal
advice on this Agreement prior to signing this Agreement;

        (d)

the Holder has been given adequate time to obtain independent legal advice;

        (e)

by signing this Agreement, the Holder confirms that he, she or it fully
understands this Agreement; and


--------------------------------------------------------------------------------

- 2 -

  (f)

by signing this Agreement without first obtaining independent legal advice, the
Holder waives his, her or its right to obtain independent legal advice.

4.      This Agreement shall be governed in all respects by the laws of the
State of Nevada, without regard to that state’s conflicts of law principles.

5.      Time is expressly declared to be of the essence of this Agreement.

6.      The schedule attached hereto is hereby incorporated into this Agreement
and forms a part hereof. All terms defined in the body of this Agreement and
used in any schedule to this Agreement will have the same meaning in the
schedule attached hereto.

7.      The provisions contained herein constitute the entire agreement between
the Company and the Holder respecting the subject matter hereof and supersede
all previous communications, representations and agreements, whether verbal or
written, between the Company and the Holder with respect to the subject matter
hereof.

8.      This Agreement will enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns, as applicable.

9.      This Agreement is not assignable without the prior written consent of
the parties hereto.

10.    This Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument and delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first set forth above.

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

          MANAS PETROLEUM CORPORATION                           Per:    
                              Authorized Signatory         WITNESSED BY:
)
     
)
     
)
    Name
)
     
)
    Address
)
     
)
<>    
)
     
)
    Occupation
)
   


--------------------------------------------------------------------------------

SCHEDULE “A”
OPTIONS


Date of Grant Number of Shares
under Options
Exercise Price
Expiry Date        


--------------------------------------------------------------------------------